number release date id office uilc cca-407231-09 ---------- from ------------- sent tuesday april pm to ----------------- cc ---------------------------- subject mec surrender charges the plr dealt with a exchange of contract into contracts in which no cash was received question was how to equitably apportion cash_value and basis among the contracts for purposes of a future taxable_event your fact pattern deals with surrender of an insurance_contract and the tax consequences are governed by 72e5e which say sec_72e5a includes in income the difference between what was received in cash and the amount of the investment_in_the_contract the investment_in_the_contract is defined under 72e6 as what you paid in premiums less anything previously excluded so based on your facts taxpayer has the correct answer the be glad to chat anytime we can set up a specific time if you prefer ---
